In a discovery proceeding, decree of the Surrogate’s Court of Nassau county, adjudging that *809Herbert I. Foster was, at the time of his death, the owner of certain securities claimed by appellant as her property, unanimously affirmed, with costs, payable by appellant. While we regard as incompetent the testimony given by Mr. Hope, expressing his opinion that the decedent would not have stated that he was buying bearer bonds to produce an income for his wife as testified to by the witness Aubert, we think the testimony was not so prejudicial to the appellant as to call for a reversal of the decree. (Civ. Prac. Act, § 106.) Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.